NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. SECURITIES & EXCHANGE                      No.    18-16685
COMMISSION,
                                                D.C. No. 2:13-cv-02280-GMN-
                Plaintiff-Appellee,             PAL

 v.
                                                MEMORANDUM*
ANTHONY B. BRANDEL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Anthony B. Brandel appeals pro se from the district court’s order denying

his post-judgment motions for reconsideration pursuant to Federal Rule of Civil

Procedure 60 in this civil enforcement action brought by the Securities and

Exchange Commission (“SEC”). We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion. Sch. Dist. No. 1J Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Brandel’s motions

for reconsideration under Rule 60(b) because Brandel failed to establish any basis

for relief. See id. at 1263 (setting forth grounds for relief under Rule 60(b)).

      To the extent that Brandel attempts to challenge the district court’s

underlying summary judgment, we lack jurisdiction because Brandel did not timely

file a notice of appeal as to the underlying judgment, or post-judgment motion that

tolled the time to file a notice of appeal as to the judgment. See Fed. R. App. P.

4(a)(1)(B); 4(a)(4)(A)(vi); Harman v. Harper, 7 F.3d 1455, 1458 (9th Cir. 1993)

(appeal from denial of Rule 60(b) relief does not bring the entire underlying

judgment up for review).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Brandel’s motion for leave to add supplemental evidence is denied.

      AFFIRMED.




                                           2                                       18-16685